UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-4631


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JERMAINE LORENZO BAILEY, a/k/a Yellow,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.    Patrick Michael Duffy, Senior
District Judge. (2:11-cr-00472-PMD-2)


Submitted:   July 29, 2014                 Decided:   August 6, 2014


Before MOTZ, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James A. Brown, Jr., LAW OFFICES OF JIM BROWN, P.A., Beaufort,
South Carolina, for Appellant.      Sean Kittrell, Nathan S.
Williams, Assistant United States Attorneys, Charleston, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jermaine      Lorenzo      Bailey    pled    guilty,       pursuant       to    a

written plea agreement, to one count of conspiracy to possess

with intent to distribute and distribution of heroin, cocaine

base, and marijuana, and conspiracy to maintain a premises for

the   purpose        of    manufacturing      and    distributing         a    quantity       of

controlled substances, in violation of 21 U.S.C. §§ 841(a)(1),

(b)(1)(A), 846, 856(a)(l) (2012) (Count One); four counts of

possession with intent to distribute heroin, in violation of 21

U.S.C.     §    841(a)(1),       (b)(1)(C)        (2012)    (Counts       Six,   Fourteen,

Fifteen and Sixteen); and seven counts of use of a communication

device     to        facilitate      a    controlled        substance         offense,        in

violation       of    21   U.S.C.    §    843(b)     (2012)    (Counts         Twenty-Four,

Twenty-Seven,          Twenty-Eight,        Thirty,    Thirty-One,            Thirty-Three,

and   Thirty-Four).           The    district       court   sentenced         Bailey     to    a

total    of     264    months’      imprisonment,      below        the   bottom    of    his

advisory Guidelines range.

               Counsel for Bailey has filed this appeal pursuant to

Anders v. California, 386 U.S. 738 (1967), certifying that there

are   no   meritorious         grounds      for    appeal     but    arguing      that    his

sentence       is    procedurally        unreasonable.        Specifically,         counsel

questions the district court’s calculation of the base offense

level, specific offense characteristics, and Bailey’s role in

the offense.          Bailey was advised of his right to file a pro se

                                              2
supplemental brief but has not done so.                  The Government has not

submitted a response brief.               For the reasons that follow, we

affirm.

            We review a criminal sentence, “whether inside, just

outside,   or     significantly        outside    the    Guidelines      range,”   for

reasonableness        “under       a      deferential          abuse-of-discretion

standard.”      United States v. King, 673 F.3d 274, 283 (4th Cir.

2012); see Gall v. United States, 552 U.S. 38, 46, 51 (2007).

When    determining    a    sentence,      the    district      court    must   first

calculate the defendant’s advisory Guidelines range.                       Gall, 552

U.S. at 49–50.        “In assessing the district court’s calculation

of the Guidelines range, we review its legal conclusions de novo

and its factual findings for clear error.”                       United States v.

Cox, 744 F.3d 305, 308 (4th Cir. 2014).

            Bailey did not object to any aspect of the sentencing

calculus, so our review is limited to plain error.                        See United

States v. Hamilton, 701 F.3d 404, 410 (4th Cir. 2012), cert.

denied, 133 S. Ct. 1838 (2013).               “To establish plain error, the

appealing party must show that an error (1) was made, (2) is

plain    (i.e.,    clear    or   obvious),       and    (3)   affects    substantial

rights.”     United States v. Lynn, 592 F.3d 572, 577 (4th Cir.

2010).

            The    record    contains      sufficient         evidence   to   support

Bailey’s    base    offense      level,    as    well    as    the   increases     for

                                          3
possession of a firearm and maintenance of a drug premises, as

well as his leadership role in the offense.                 Therefore, the

district court’s Guidelines calculation contains no error, and

certainly no plain error.          Consequently, Bailey’s claims are

meritless.

           In accordance with Anders, we have reviewed the record

and have found no meritorious issues for appeal.                  We therefore

affirm Bailey’s convictions and sentence.            This court requires

that counsel inform Bailey, in writing, of his right to petition

the Supreme Court of the United States for further review.                  If

Bailey requests that a petition be filed, but counsel believes

that such a petition would be frivolous, counsel may move in

this court for leave to withdraw from representation.                Counsel’s

motion must state that a copy thereof was served on Bailey.                 We

dispense     with    oral   argument   because     the    facts    and   legal

contentions    are   adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                      AFFIRMED




                                       4